MAUCK, J.
Epitomized Opinion
First Publication of this Opinion
This was an action for a real estate commission. The plaintiffs’ petition set forth that the defendants engaged them to find a purchaser of certain real estate. The record indicated that the plaintiffs never offered any testimony that they were merely to “find a purchaser.” M. Lazzara testified that the defendants’ proposition was:
“I will giv-e you $500 on this property if you will be - able to sell it for $15,500, so that $15,000 will remain.”
The case was tried in the Municipal Court of Cleveland, where a judgment was rendered for the defendants. Plaintiffs prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the plaintiffs pleaded an employment whereby they were to “find a purchaser” for the property in question which was not substantiated 'by the evidence, no error was committed in rendering a judgment for the defendants. (Pfanz v. Hamburg, 82 OS. 1, followed; Carey v. Conn, 107 OS. 133, dist.)